George Rose Smith, Justice. This is a claim for death benefits under the workmen’s compensation law. The Commission denied the claim on the ground that the employee’s death was caused solely by his intoxication. The circuit court affirmed that decision. The question here is whether there is substantial evidence to support the denial of the claim. We state the facts most favorably to the Commission’s decision, as is our rule. The decedent was employed at the Central Arkansas Development Council’s office in Benton. On December 14, 1970, he hunted deer in the afternoon and spent that night at a deer camp, drinking beer and playing cards until after midnight.' He arose early the next morning, had breakfast, and drank at least one can of beer before being driven to his home in Malvern by Foxx Ward (who did not testify). Goza left Malvern in a car furnished to .him by his employer and started toward his office in Benton. A hard rain was falling. At about 11:00 a.m., on a straight highway, Goza’s car crossed the center line, with no apparent skid, and collided with a pick-up truck. There were beer cans in Goza’s automobile. A test made about two and a half hours later showed Goza’s blood alcohol level to be .22%. Goza died eight days later, apparently from a liver injury sustained in the collision. Dr. Carlton, an expert witness, testified that a .22% blood alcohol level would blur the mental facilities of an average person, so that he would not be able to drive a car safely. Dr. Carlton 'explained that the alcohol level rises to a peak ás the blood absorbs álcohol and then decreases as the liver eliminates it. A blood test does not show whether the percentage is rising or falling. Dr. Carlton could not say whether Goza’s blood alcohol level at the time of the collision was greater or less than it was when the test was taken later on. He did say that if Goza had only one beer during the period of some ten or twelve hours before the test, the witness would assume that the alcohol content was then on the decline (indicating a higher level at the time of the accident). The appellant, in seeking a reversal, relies upon the statutory provision that there is no liability for compensation when death was “solely” occasioned by the injured employee’s intoxication, Ark. Stat. Ann. § 81-1305 (Repl. 1960), and upon the statutory presumption that the injury did not result from intoxication of the injured employee while on duty. Section 81-1324. We recognize the force of those statutory provisions, by which the Commission should be guided; but we must nevertheless adhere to the substantial evidence rule in reviewing cases involving an employee’s alleged intoxication. See American Cas. Co. v. Jones, 224 Ark. 731, 276 S.W. 2d 41 (1955); Elm Springs Canning Co. v. Sullins, 207 Ark. 257, 180 S.W. 2d 113 (1944). This is necessarily true, for otherwise a claim would have to be allowed whenever the record contained substantial evidence that would support either an allowance or a denial of the claim. Here there is substantial proof in the record to sustain the Commission’s decision. The Commission, as a fact-finding tribunal, was justified in concluding, as it did, that Goza’s blood alcohol level made him incapable of safely operating an automobile. The Commission was also warranted in finding, as it did, that the accident was not caused by any factor other than Goza’s driving his vehicle across to the wrong side of the highway and striking the oncoming truck. Inasmuch as we find substantial evidence to sustain the Commission’s decision, it is our duty to uphold the denial of the claim. Affirmed. Jones, J., dissents.